Citation Nr: 1744060	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  11-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) at a level higher than SMC under 38 U.S.C.A. § 1114(l), based on the need of the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  He died in October 2009, during the pendency of this appeal. His surviving spouse (hereinafter, appellant) has been substituted for him in this pending claim.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) Milwaukee, Wisconsin, which denied the appellant accrued benefits.  The Cleveland, Ohio Regional Office (RO) currently has jurisdiction of the claim.  In October 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The appealed issue, as identified at the Board hearing, was entitlement to a higher rate SMC, for purposes of accrued benefits.  However, in a July 2017 letter, the VA informed the appellant that she was found to meet the criteria to be substituted as the claimant in the Veteran's appeal before the Board, which is to her benefit.  See 38 U.S.C.A. § 5121A (West 2014).  Not all claims qualify for substitution, but the appellant's claim for compensation is of the type where substitution is permitted.  38 C.F.R. § 3.1010(a).  The Board notes that substitution differs from traditional accrued benefits claims in that additional evidence and argument may be added to the claims file following the death of the Veteran, whereas in an accrued benefits claim VA typically may consider only the evidence of record at the time of the Veteran's death.  Further, in substitution, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In statements and testimony, the appellant contends that a higher level of SMC is warranted for the Veteran.  It has been specifically asserted that prior to his death the Veteran met the criteria for SMC under 38 U.S.C.A. § 1114(r)(2), which is the highest level of aid and attendance permitted under VA law.  Beyond the regular levels of compensation for aid and attendance as authorized by 38 U.S.C.A. § 1114(l), 38 U.S.C.A. § 1114(r) provides in certain circumstances for higher levels of benefit called "special aid and attendance".  A veteran receiving the maximum rate under 38 U.S.C. § 1114(o), who is in need of regular aid and attendance or a higher level of care, is entitled to an additional allowance during periods that he or she is not hospitalized at expense to the United States government.  38 U.S.C.A. § 1114(r) (West 2016).  A greater level aid and attendance allowance is authorized by 38 U.S.C.A. § 1114(r)(2), and is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  Id.  These allowances are known as R1 and R2 respectively.

The need for a "higher level of care" with payment at the R2 rate, means that the veteran requires personal health-care services provided on a daily basis at the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(2) (2016).  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of catheters, and the changing of sterile dressings, or similar functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a licensed physical therapist.  Id. 

In addition, 38 C.F.R. §§ 3.350 and 3.352 provide further definitions regarding criteria for when aid and attendance benefits may be granted.  These regulations also provide criteria as to when an R1 rate is to be granted and when an R2 rate is to 


be granted.  The following criteria are considered in determining whether there is evidence of a need for regular aid and attendance:

 (1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable;
 (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance;
 (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness;
 (4) Inability to attend to the wants of nature; or
 (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2016).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

From a review of the record, it appears that there are outstanding private medical records and possibly also VA medical records that must be obtained, as they are relevant and may aid in substantiating the claim.  A VA outpatient record in April 2009 notes that the Veteran was seen by Dr. S. Nash of the neurology department of the Ohio State University Medical Center every three months, however, there are no treatment records from Dr. Nash in the record.  (There is a June 2009 statement from Dr. Nash indicating that he first saw the Veteran in his clinic in March 2008.)  Moreover, a December 2008 statement from a patient care coordinator of Community Hospice Care of Seneca County indicates that the Veteran was then a 

patient in its hospice program, but there are no other records from this hospice provider.  Also, April 2009 VA outpatient records indicate that the Veteran was seen on an initial visit that month to establish care; however, there are no VA records dated after April 2009 in the claims file.  The aforementioned records must be sought so that the record is as complete as possible before the Board renders its decision.  

Accordingly, the case is REMANDED for the following :

1.  The AOJ should obtain for association with the claims file any VA medical records of the Veteran from April 2009 to the date of the Veteran's death in October 2009.  Efforts to obtain such records should be documented for the record.  

2.  The AOJ should request the appellant to furnish all medical evaluation and/or treatment records of the Veteran from Ohio State University Medical Center (Dr. S. Nash, Department of Neurology) and Community Hospice Care of Seneca County for the period of March 2008 to the date of the Veteran's death in October 2009, or to submit medical releases authorizing VA to obtain the records on her behalf.   

3.  After completion of the foregoing, the AOJ should readjudicate the claim of entitlement to SMC at a rate higher than under 38 U.S.C.A. § 1114(l), based on the need of the regular aid and attendance of another person.  If the benefit sought on appeal is not granted, the appellant should be furnished an appropriate supplemental statement of the case and opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2016).

